DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment/remarks of 06/01/2022.

By the amendment, claims 1, 13 and 17 have been amended. Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Applicant argues, regarding the 35 USC 102 rejections of claims 1-20 by Ben-Itzhak, that Ben-Itzhak fails to teach or suggest counters for user actions, instead pointing the “trust threshold” of Ben-Itzhak to document impressions rather than user activities (Remarks pages 8-9).
The Examiner respectfully disagrees.  While the trust thresholds of Ben-Itzhak do take into account document impressions, they further take into account a wide range of inputs.  Ben-Itzhak discloses tracking individual user activity with web page objects using tracking cookies of user profiles that are user specific (¶25, ¶55).  Ben-Itzhak analyzes these user profiles and associated content recommendation scopes to generate personalized content recommendations for each user (¶74).  These content recommendations are done by providing aggregated content recommendations based at least on user trust measurements (¶75).  These user trust measurements may be based at least on one or more levels which are separated out into user levels (such as based on the user profile, action or activity history) and document levels (trustworthiness of a document content).  The user trust measurements can further include, explicitly, prior actions of the user and other users (¶77: “the number of documents/articles the user has viewed per session; the number of comments on an article; the percentage of article comments read by users; the number of return visits by the user to the content publisher's website over time in association with clicks by the user on the content recommendations provided on the content publisher's website; an indicator of content sharing by the user (e.g., copying the document's/article's URL by the user or clicking on the article's “share” button); a measure of the CTR associated with a document; the number of reads to end of article; an “evergreen” content recommendation associated with each document category; a best CTR by location; the number of document content recommendations or “likes” by other users”).  As can be seen, Ben-Itzhak does measure a number of each user action of each user as it relates to a website which anticipates a counter of each action of a plurality of user actions associated with the website.  These numbers are used in building a content recommendation metric according to a threshold expression (¶82-85) in order to make an ultimate personalized recommendation to the identified user (¶85).  The arguments are not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Itzhak (US 2017/0250930 published 08/31/2017, from Applicant’s IDS of 09/16/2020, previously presented).

Regarding claim 1, Ben-Itzhak discloses a system for providing dynamic web content (¶16: content recommendation provisioning system, ¶39: website web content examples), the system comprising: 
an intelligent virtual assistant (IVA) configured to receive natural language processing (NLP) inputs from a user (¶16-17: engaging in interaction with conversation based AI agent, ¶23: conversation intent can be processed using known NLP techniques); and 
a computing device in communication with the IVA and configured to:
determine characteristics of the user from the NLP inputs (¶23: conversation paths using NLP, ¶25: user profile details information of the user and activities of respective user),
determine activities and interests of the user from the NLP inputs (¶23, ¶25),
determine, from a data source, people other than the user who have similar characteristics as the user (¶25: user profiles stored/implemented in an electronic environment, user profiles of each user detail information of the respective user and activities of the respective user, ¶55), wherein the determining uses demographics, user characteristics, and population segment analysis (¶76, ¶96: trust measures for determining content candidate pools for content recommendation include determining trust levels based on user profiles and user clusters, content pool is further filtered by collaborative filtering using paired user data based on user-engagement indications derived from user profiles),
maintain for the user a counter for each action of a plurality of actions associated with a website, wherein the counter for an action of the plurality of actions is updated each time the user performs an action (¶25, ¶55, ¶74, ¶75, ¶77: cookies maintained in profile for each user tracking number of actions taken by user with website content);
determine that the counter for at least one action exceeds a threshold (¶82-85: tracked number of actions used as part of expression for recommendation); and
determine, from the data source, activities and interests of the people other than the user who have similar characteristics of the user (¶76, ¶96: collaborative filtering using paired user data based on user-engagement indications derived from user profiles), and
adjust dynamic web content on the website based on the NLP inputs from the user (¶16-17: collected user communication inputs are analyzed to provide/adjust content to personalized content, ¶39-41: devices in communication with the AI agent dynamically adjust the content on, for example, a web page/website), based on the activities and interests of the user, based on NLP inputs from the people other than the user who have similar characteristics as the user, based on the activities and interests of the people other than the user who have similar characteristics as the user (¶75-77: identification of personalized content is based on recommendation candidate pools which include trust measurements, ¶79: trust measurements are based on at least content presented in a particular language or geographic location, i.e. demographic similarities, classification of users by interest, i.e. characteristic similarities, ¶95-96: collaborative filtering of content recommendations using paired user data based on user-engagement indications derived from user profiles, ¶98: surfacing recommendations to new users based on popular, trending or pinned content), and based on the counter for the at least one action exceeding the threshold (¶82-85: recommendation takes into account the tracked numbers of interactions based on expression).  

Regarding claim 2, Ben-Itzhak discloses the system of claim 1, further comprising at least one of an internal data source or an external data source, wherein the computing device is configured to receive data from the internal data source or the external data source and further adjust the content on the website based on the received data (¶42-44, ¶57, ¶60).  

Regarding claim 3, Ben-Itzhak discloses the system of claim 2, wherein the internal data source comprises at least one of email, live chat logs, call center audio transcripts, website search queries, and customer service channels (¶42-44), and wherein the external data source comprises at least one of social media platforms or business forums (¶42-44, ¶57, ¶60).  

Regarding claim 4, Ben-Itzhak discloses the system of claim 2, wherein the computing device is configured to use at least one of the internal data source, the external data source, or usage data to determine information comprising at least one of trends, occurrences, volumes, or times of subject matter comprising news events, places, or people, and to further adjust the content on the website based on the determined information (¶60, ¶67).  

Regarding claim 5, Ben-Itzhak discloses the system of claim 1, wherein the computing device is configured to further adjust the content on the website based on at least one of activities of the user, interests of the user, activities of people who are similar to the user, interests of people who are similar to the user, trending content, or trending subject matter (¶60, ¶67).  

Regarding claim 6, Ben-Itzhak discloses the system of claim 1, wherein the computing device is configured to adjust the content on the website based on past usage data of at least the user or other users (¶42-44, ¶65).  

Regarding claim 7, Ben-Itzhak discloses the system of claim 1, wherein the computing device is configured to dynamically tailor the content on the website to the user based on an identification of the user (¶62, ¶65).  

Regarding claim 8, Ben-Itzhak discloses the system of claim 1, wherein the website is associated with an entity that provides a product or a service to the user (¶39, ¶60).  

Regarding claim 9, Ben-Itzhak discloses the system of claim 1, wherein the NLP inputs are based on previous natural language conversations between the user and the IVA (¶65, ¶23).  

Regarding claim 10, Ben-Itzhak discloses the system of claim 1, wherein adjusting the content on the website comprises generating and presenting links on the website to webpages in order of volume over a defined time threshold, or by variance over a standard volume over a longer established time frame (¶73-77).  

Regarding claim 11, Ben-Itzhak discloses the system of claim 1, wherein adjusting the content on the website comprises dynamically adjusting the website comprises providing an element on a website for what is most urgent to users (¶84).  

Regarding claim 12, Ben-Itzhak discloses the system of claim 1, wherein the computing device is configured to monitor a unit associated with the website, and when the unit volume or activity starts to spike beyond normal expectations, then information about the unit is proactively or preemptively offered on the website, or a webpage of the website, without ever having a conversation with the user (¶79: whitelist worldwide content recommendations).  

Regarding claim 13, Ben-Itzhak discloses a method for providing dynamic web content, the method comprising: 
obtaining data from at least one internal data source, at least one external data source, or intelligent virtual assistant (IVA) data (¶42-44, ¶57, ¶60) comprising natural language processing (NLP) inputs from a user (¶16-17, ¶23); 
determining characteristics of the user from the obtained data (¶23: conversation paths using NLP, ¶25: user profile details information of the user and activities of respective user),
determining activities and interests of the user from the obtained data (¶23, ¶25),
determining, using data from the at least one internal data source, the at least one external data source, or the intelligent virtual assistant (IVA) data, people other than the user who have similar characteristics as the user (¶25: user profiles stored/implemented in an electronic environment, user profiles of each user detail information of the respective user and activities of the respective user, ¶55), wherein the determining uses demographics, user characteristics, and population segment analysis (¶76, ¶96: trust measures for determining content candidate pools for content recommendation include determining trust levels based on user profiles and user clusters, content pool is further filtered by collaborative filtering using paired user data based on user-engagement indications derived from user profiles),
determining, using data from the at least one internal data source, the at least one external data source, or the intelligent virtual assistant (IVA) data, activities and interests of the people other than the user who have similar characteristics of the user (¶76, ¶96: collaborative filtering using paired user data based on user-engagement indications derived from user profiles), and
monitoring the data for information pertaining to at least one of the user, other users, or an entity (¶16-17); 
analyzing the information (¶16-17); 
maintain for the user a counter for each action of a plurality of actions associated with a website, wherein the counter for an action of the plurality of actions is updated each time the user performs an action (¶25, ¶55, ¶74, ¶75, ¶77: cookies maintained in profile for each user tracking number of actions taken by user with website content);
determine that the counter for at least one action exceeds a threshold (¶82-85: tracked number of actions used as part of expression for recommendation);
determining dynamic web content to be placed on the website based on the analyzed information (¶16-17, ¶41-43), based on the activities and interests of the user, and based on the activities and interests of the people other than the user who have similar characteristics as the user (¶75-77: identification of personalized content is based on recommendation candidate pools which include trust measurements, ¶79: trust measurements are based on at least content presented in a particular language or geographic location, i.e. demographic similarities, classification of users by interest, i.e. characteristic similarities, ¶95-96: collaborative filtering of content recommendations using paired user data based on user-engagement indications derived from user profiles, ¶98: surfacing recommendations to new users based on popular, trending or pinned content), and based on the counter for the at least one action exceeding the threshold (¶82-85: recommendation takes into account the tracked numbers of interactions based on expression); and 
adjusting the website using the determined dynamic web content (¶16-17, ¶41-43).  

Regarding claim 14, Ben-Itzhak discloses the method of claim 13, wherein analyzing the information comprises analyzing the information for at least one of trends, occurrences, volumes, or times of subject matter comprising news events, places, or people (¶60, ¶67).  

Regarding claim 15, Ben-Itzhak discloses the method of claim 14, wherein the subject matter is directed to the user, other users, the entity, or other entities or organizations (¶65).  

Regarding claim 16, Ben-Itzhak discloses the method of claim 13, wherein adjusting the website comprises displaying on the website at least one of subject matter or links to content related to the subject matter (¶73).  

Regarding claim 17, Ben-Itzhak discloses a method for providing dynamic web content, the method comprising: 
authenticating a user of a website (¶69: authenticating information for website); 
obtaining intelligent virtual assistant (IVA) data pertaining to the user (¶70: Chatbot for user profile); 
determining characteristics of the user from the IVA data (¶23: conversation paths using NLP, ¶25: user profile details information of the user and activities of respective user),
determining activities and interests of the user from at least one internal data source, at least one external data source, or the IVA data (¶23, ¶25: user profiles stored/implemented in an electronic environment, user profiles of each user detail information of the respective user and activities of the respective user, ¶55),
determining, using data from the at least one internal data source, the at least one external data source, or the IVA data, people other than the user who have similar characteristics as the user (¶25: user profiles stored/implemented in an electronic environment, user profiles of each user detail information of the respective user and activities of the respective user, ¶55), wherein the determining uses demographics, user characteristics, and population segment analysis (¶76, ¶96: trust measures for determining content candidate pools for content recommendation include determining trust levels based on user profiles and user clusters, content pool is further filtered by collaborative filtering using paired user data based on user-engagement indications derived from user profiles),
determining activities and interests of the people other than the user who have similar characteristics of the user, from the at least one internal data source, the at least one external data source, or IVA data (¶76, ¶96: collaborative filtering using paired user data based on user-engagement indications derived from user profiles),
analyzing the data to determine trending content or trending subject matter (¶71-72, ¶65, ¶75-76); 
maintain for the user a counter for each action of a plurality of actions associated with a website, wherein the counter for an action of the plurality of actions is updated each time the user performs an action (¶25, ¶55, ¶74, ¶75, ¶77: cookies maintained in profile for each user tracking number of actions taken by user with website content);
determine that the counter for at least one action exceeds a threshold (¶82-85: tracked number of actions used as part of expression for recommendation);
determining dynamic web content comprising subject matter or links or other content to be displayed on the website for the user based on the analyzed data, based on the activities and interests of the user, and based on the activities and interests of the people other than the user who have similar characteristics as the user (¶71-73, ¶76, ¶96: trust measures for determining content candidate pools for content recommendation include determining trust levels based on user profiles and user clusters, content pool is further filtered by collaborative filtering using paired user data based on user-engagement indications derived from user profiles) and based on the counter for the at least one action exceeding the threshold (¶82-85: recommendation takes into account the tracked numbers of interactions based on expression); and 
adjusting the website using the determined dynamic web content subject matter or links or other content (¶73, ¶98).  

Regarding claim 18, Ben-Itzhak discloses the method of claim 17, further comprising obtaining data from at least one of an internal data source, an external data source, or usage data, wherein analyzing the data further comprises analyzing the obtained data (¶42-44, ¶57, ¶60).  

Regarding claim 19, Ben-Itzhak discloses the method of claim 17, wherein the IVA data comprises natural language processing (NLP) inputs from the user (¶23, ¶73).  

Regarding claim 20, Ben-Itzhak discloses the method of claim 17, wherein the trending subject matter is directed to the user, other users, the entity, or other entities or organizations (¶65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leviathan (US 2011/0087966) – pertains to customizing dynamic web page content based on improvement data gathered from user behavior.
Sampath-Kumar et al. (US 2015/0039622) – pertains to optimizing displayed web forms based on gathered user input.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179